DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/20/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

REASON FOR ALLOWANCE
Claims 1-7 are allowed.
The reasons for allowance for claims 9-20 were given in the previous office action filed on 9/02/2020.
The following is an examiner's statement of reasons for allowance: Claim 1 allowable because of the prior art, either singly or in combination, fails to anticipate or render obvious, the method, the step of after forming the first gate stack in the device region and the second gate stack in the alignment region, performing a second ion implantation in the alignment region to a first portion of the substrate proximate the second gate to alter the refractive index of the first portion of the substrate; and aligning a mask to the substrate using the second gate stack as an alignment mark.  These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYOUNG LEE whose telephone number is (571)272-1982.  The examiner can normally be reached on M to F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571)272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/KYOUNG LEE/Primary Examiner, Art Unit 2895